Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annmarie Serem appeals the district court’s order accepting the magistrate judge’s recommendation and upholding the Commissioner’s denial of her application for disability insurance benefits. Our review of the Commissioner’s determination is limited to evaluating whether the findings are supported by substantial evidence and whether the correct law was applied. See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.2015). We have thoroughly reviewed the parties’ briefs, the administrative record, and the joint appendix, and we discern no reversible error. Accordingly, we affirm the district court’s judgment. Serem v. Comm’r of Soc. Sec. Admin., No. 1:13-cv-02705-JMC (D.S.C. Mar. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.